Citation Nr: 0017360	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral defective hearing.

2.  Entitlement to a rating in excess of 10 percent for 
vertigo.

3.  Entitlement to an effective date earlier than September 
27, 1990 for the award of service connection for bilateral 
defective hearing.

4.  Entitlement to an effective date earlier than September 
27, 1990 for the award of service connection for vertigo.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision by 
the Buffalo, New York RO that granted service connection for 
bilateral defective hearing, evaluated as 10 percent 
disabling from September 27, 1990, and service connection for 
vertigo, evaluated as 10 percent disabling from September 27, 
1990.


REMAND

In December 1998, a copy of a letter from the veteran to his 
congressman was received by the RO.  In the letter, the 
veteran stated, in pertinent part, "My request was for a 
hearing."

Upon review of the file in June 2000, the Board sought 
clarification of the veteran's desire for a hearing.  The 
veteran responded to the Board's inquiry that same month, 
confirming that he did indeed desire a hearing before a 
member of the Board.  He specified the RO as the location for 
the hearing.  Since the Board may not proceed until the 
appellant is afforded the opportunity for such a hearing, 
38 U.S.C.A. § 7107(b), the case must be REMANDED back to the 
RO for the following action:

Arrangements should be made for the 
veteran to appear at a personal hearing 
at the RO before a traveling member of 
the Board.

After providing the appellant with an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to this Board for further appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




